‘




    Honorable Pablo Avila            Opinion No.   JM-553
    Zavala County Attorney
    Zavala County Courthouse         Re: Whether a mayor automatically
    Crystal City, Texas   78839      resigns his position upon announcing
                                     his candidacy for the position of
                                     county judge

    Dear Mr. Avila:

         You ask whether the mayor of Crystal City may continue to occupy
    his office as mayor while he holds another office or is a candidate
    for another office. He :Lnitially served Crystal City as a city
    council member and was ap:?ointed to the position of mayor, a non-
    paying position. He had a, little over a year left on his term as
    mayor when he filed for thf:office of county judge for Zavala County.
    Based on these facts, you first ask whether the mayor of Crystal City
    may continue to hold that office after becoming a candidate for the
    office of county judge. You also ask whether there is a conflict of
    interest in the interim before the election.

         The mayor is also a justice of the peace in Zavala County. You
    state that he had over one: year left on his term as justice of the
    peace when he filed for reelaction to the city council of Crystal City
    in March of 1985. You ar;k whether the mayor automatically relin-
    quished his position as just:lceof the peace, pursuant to article XVI,
    section 65, of the Texas Constitution, by becoming a candidate for
    city council when more than a year remained on his unexpired term as
    justice of the peace.

         We will answer your second question first. The person you inquire
    about was serving as city :ouncilman and justice of the peace at the
    time he filed for reelectian to the city council. You do not ask and
    we do not decide whether this dual service was permissible. See Turner
    V. Trinity Independent Schoo,lDistrict Board of Trustees, 70m.W.Zd   1
    (Tex. App. - Houston [14tl;Dist.] 1983, no writ); Attorney General
    opinion JM-395 (1985).     Pou ask simply whether this individual
    automatically resigned his position as justice of the peace when he
    announced his candidacy for #citycouncil member.

         Attorney General 0pin:Lon JM-395 (1985) considered whether a
    justice of the peace automatically resigned his office pursuant to
    article XVI, section 65, oE the Texas Constitution when he announced
r   his candidacy for city council member of a general law city at a time
    when he had more than one year remaining on his unexpired term as



                                    p. 2454
                                                                         ,
Honorable Pablo Avila - Pa&e 2    (JM-553)




justice. Article XVI, sect:lon65, of the Texas Constitution provides
as follows:

             Sec. 65. St,%ggering Terms of Office -- The
          following officers elected at the General Election
          in November, 195i1,and thereafter, shall serve for
          the full terms provided in this Constitution:

            (a) District Clerks; (b) County Clerks; (c)
         County Judges; ((1)Judges of County Courts at Law,
         County Criminal Courts, County Probate Courts and
         County Domestic Relations Courts; (e) County
         Treasurers; (f) C:riminal District Attorneys; (g)
         County Surveyors;; (h) Inspectors of Hides and
         Animals; (I) Comty Commissioners for Precincts
         Two and Four; (j:~Justices of the Peace.

             .   .   .   .

            Provided, howlrver,if any of the officers named
         herein shall an&&e    their candidacy, or shall in
         fact become a c&didate, in any General, Special
         or Primary Election, for any office of profit or
         trust under the laws of this State or the United
         States other th& the office then held, at any
         time when the u&pired    term of the office then
         held shall exceed one (1) year, such announcement
         or such candida:)r shall constitute an automatic
         resignation of 1:he office then held, and the
         vacancy thereby created shall be filled pursuant
         to law in the satnemanner as other vacancies for
         such office are E:illed. (Emphasis added).

     This provision applj.es to a justice of the peace. Attorney
General Opinion JM-395 c~lcluded that a councilman of a general law
city occupied an office of trust within article XVI, section 65, of
the Texas Constitution. This conclusion also applies to a city
councilman of a home rule city. He engages in governmental activities
and exercises a portion of the sovereign powers of the state and thus
also occupies an office of trust within article XVI, section 65. Tex.
Const. art. XI, 95; --
                    Willis v. Potts, 377 S.W.2d 622 (Tex. 1964). The
person in question had OVI:I'one year remaining on his term as justice
of the peace when he fi:.ed for reelection to the city council of
Crystal City in March of 1.985. He therefore resigned his office as
justice of the peace at t,hat time, pursuant to article XVI, section
65, of the Texas Constitution.

     We turn to your firirt question: whether the mayor of Crystal
City may continue to hold that office after becoming a candidate for
county judge at a time wh:n he had more than a year remaining of his
term as mayor. Article XI, section 11, of the Texas Constitution
pertains to the term of ofEice of city officers. It also includes a



                                 p. 2455
Honorable Pablo Avila - Page 3   (JM-553)




provision for automatic m~signation of city officers who become
candidates for another of:iice under certain circumstances. Article
XI. section 11. of the constitution provides in part:

             Sec. 11. A g,me Rule City may provide by
          charter or chartfiramendment, and a city, town or
          village 0peratir.g under the general laws may
          provide by majority vote of the qualified voters
          voting at an election called for that purpose, for
          a longer term of office than two (2) years for its
          officers, either elective or appointive, or both,
          but not to exceed four (4) years; provided,
          however, that terure under Civil Service shall not
          be affected hereby.

             Provided, however, if any of such officers,
          elective or ap:?ointive, shall announce their
          candidacy, or shz.11in fact become a candidate, in
          any general, spectal or primary election, for any
          office of profit or trust under the laws of this
          State or the United States other than the office
          then held, at a?7 time when the unexpired term of
          the office then held shall exceed one (1) year,
          such announcemen,:or such candidacy shall consti-
          tute an automatic resignation of the office then
          held, and the vacancy thereby created shall be
          filled pursuant l:cs
                             law in the same manner as other
          vacancies for such.office are filled.

     The constitutional provision was construed by Attorney General
Opinion M-586  (1970). which considered whether the mayor of Amarillo
resigned his office upon hecoming a candidate for county judge at a
time when the unexpired te'm of his office exceeded one year. The
opinion determined that the provision for automatic resignation
applied only to city officers whose term of office was longer than two
years, having been extendHonorable Pablo Avila - Page 4     (JM-553)




to serve as mayor   would constitute his automatic resignation from his
office as mayor.

     In the event that the mayor of Crystal City may continue to hold
his office while running fcr the office of county judge, you wish to
know whether he would be jmvolved in a conflict of interest in the
interim before the election.. The mere fact that this individual is
serving as a mayor while nmning for the office of county judge does
not involve him in a conflict of interest. Whether he has engaged in
conduct that would violate 'any law depends upon all the surrounding
facts and circumstances and is beyond the scope of this opinion. -See
Penal Code art. 39.01.

                              SUMMARY

               Under article XVI, section 65, of the Texas
          Constitution a justice of the peace who announces
          his candidacy for city councilman of a home rule
          city at a time whmznmore than one year remained on
          his unexpired tern of office as justice thereby
          automatically resigned that office.

               Under article XI. section 11, of the Texas
          Constitution the mayor of a city whose term of
          office is two yems does not automatically resign
          that office by becoming a candidate for county
          judge at a time ohen his unexpired term of office
          as mayor exceeds 'me year. If the mayor's term of
          office exceeds two years, then his announcing his
          candidacy for comty judge at a time when more
          than one year resmlns on his term as mayor consti-
          tutes an automatic resignation of the office of
          mayor.




                                         Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Comittee

Prepared by Susan L. Garrison
Assistant Attorney General



                                   p. 2457